Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. The examiner has provided a new reference to address the newly amended matter. Therefore the arguments on 10/25/2021 are moot because they no longer apply.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Regarding claim 15,
Liang discloses a table extender, (Liang: FIG. 1 (341)) the table extender comprising: a base configured for extending beneath hips of a patient, the base comprising: a proximal portion configured for attachment to a surgical table; a distal portion disposed opposite the proximal portion; and an intermediate portion disposed between the proximal portion and the distal portion, (Liang: See annotated figure below, wherein depending on the height of the user, (341) would extend beneath the hips of a patient (should the patient require an X-ray exam)) wherein the base of the table extender is radiolucent; (Liang: this feature appears to be inherent see col. 3 lines 49-53 the invention is designed to be used in X-ray machines) and mounts configured for user releasable mounting of the base to a surgical table so that the base can support the hips of the patient. (Liang: FIG. 3 (4) see also col. 3 lines 9-11)

    PNG
    media_image1.png
    572
    934
    media_image1.png
    Greyscale

Liang does not appear to explicitly disclose that the base of the table extender is radiolucent.
However, Wootton discloses that the base of the table extender (Wootton: FIG. 1 (103) is radiolucent. (Wootton: [0094] “The left and right side frame members 101, 102 extend beyond the end of the operating table and are spanned by a radiolucent patient support plate 103.”)
It would have been obvious for one having ordinary skill in the art to modify the base of the table extender of Liang to be radiolucent as taught by Wootton for the purpose of having no obstruction in the X-ray images (Liang: col. 3 lines 49-53) in which one of ordinary skill in the art would have recognized as a predictable result.
	Liang does not appear to disclose mounts configured for user releasable mounting of the base to side rails of a surgical table so that the base can support the hips of the patient, wherein the mounts extend beneath the base such that the base is supported by a top surface of the mounts, and the moutns alone support the table extender when the table extender is mounted to the side rails of the surgical table.
	However, Daley discloses mounts (Daley: FIG. 2 (112)) configured for user releasable mounting of the base to side rails of a surgical table (Daley: [0078] “The head component 108 is releasably coupled to the top end of the seat and back component 106 by right and left coupling devices 112.” Which appear to be coupled to the side rails via receiver assembly (114) shown in FIGS. 13-15) so that the base can support the hips of the patient,(The examiner notes depending on the height of the patient the table extender is capable of supporting the hips of a patient)  wherein the mounts extend beneath the base such that the base is supported by a top surface of the mounts, and the mounts alone support the table extender when the table extender is mounted to the side rails of the surgical table.  (Daley: FIGS.13-15 show table extender (108) being supported by the mounts alone when the table extender is mounted to the side rails of the surgical table (106))
	It would have been obvious for one having ordinary skill in the art to modify the device of Liang by substituting the mounting configuration of Daley for that of Liang in order to yield an improved way of securing a table extender to a surgical table taught by Daley in [0104] “Because the hook member 122 and the lateral projection 126 are the outermost components of the hook and receiver assemblies 116 and 114, respectively, in the region in which the hook member 122 and the lateral projection 126 engage with one another, it is possible for someone standing at the side of the operating table to easily determine whether the hook assembly 116 has been properly engaged with the receiver assembly 114 and to thus determine whether the head component 108 has been properly secured to the seat and back component 106.” Whereas the mounting configuration of Liang a user is unable to determine due to the mounts being hidden 

Regarding claim 17,
The Liang/Wootton/Daley combination discloses the table extender of claim 15.
Liang does not appear to disclose wherein the table extender is approximately the length of a human femur.  
Liang does disclose the adjustability of length of the foot section (34) by incorporating the use of (31). (Liang: FIG. 1 FIG. 3 and FIG. 7 which would result in being the length of a human femur)
It would have been obvious for one having ordinary skill in the art to have a table extender that is approximately the length of a human femur as taught by Liang in order to accommodate different X-ray positions for patients of various sizes.
In addition, it has been held In Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Regarding claim 18,
The Liang/Wootton/Daley combination discloses the table extender of claim 15 wherein the table extender is configured to enable a lateral X-ray of a patient's hip without image obstruction.  (Liang: depending on the height of the patient it is possible to the patient on (341) to obtain a lateral X-ray without image obstruction, due to the radiolucent surface of Wootton.) 

Regarding claim 


19,
The Liang/Wootton/Daley combination discloses the table extender of claim 15 further comprising a leg support mounted to the distal portion of the table extender.  (Liang: FIG. 7 (31) wherein (31) may be used as a leg support)

Regarding claim 20,
The Liang/Wootton/Daley combination discloses the table extender of claim 19 wherein the leg support is detachable from the table extender. (Liang: col. 3 lines 45-48)   

Regarding claim 37,
The Liang/Wootton/Daley combination discloses the table extender of claim 15.
	Liang does not appear to disclose wherein the table extender is sized to support a patient from a point proximal to the hips of the patient to a point proximal to the knees of the patient.
	However, it would have been obvious for one having ordinary skill in the art to have a table extender that is sized to support a patient from a point proximal to the hips of the patient to a point proximal to the knees of the patient in order to accommodate different X-ray positions for different patients with different body anatomy.
In Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 40	
The Liang/Wootton/Daley combination discloses the table extender of claim 15.
Neither reference appears to disclose wherein the table extender is sized so that when a patient is disposed on the table extender, the hip joint of the patient will be positioned proximal to the distal portion of the table extender.
However, it would have been obvious for one having ordinary skill in the art to have a table extender sized in order to accommodate different X-ray positions for different patients with different body anatomy.
	In addition, it has been held In Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Lastly the limitation “so that when a patient is disposed on a …” is an intended use limitation and MPEP Section 2114 II clearly outlines that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”

Regarding claim 41,
	The Liang/Wootton/Daley combination discloses the table extender of claim 15 wherein the distal portion of the table extender and the intermediate portion of the table extender are substantially radiolucent. (Wootton: [0094] “The left and right side frame members 101, 102 extend beyond the end of the operating table and are spanned by a radiolucent patient support plate 103.”)

Regarding claim 42,
	The Liang/Wootton/Daley combination discloses the table extender of claim 15.
Liang does not appear to disclose wherein greater than approximately 80% of the surface area of the table extender is radiolucent. (Wootton: [0094] “The left and right side frame members 101, 102 extend beyond the end of the operating table and are spanned by a radiolucent patient support plate 103.”)
	The examiner notes that Liang in col. 3 lines 49-53 stating that the device is used for X-ray imaging it would have been obvious for one having ordinary skill in the art to have greater than 80% surface area of the table extender radiolucent in order for doctors to effectively and accurately diagnose patients. 
	Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang and Wootton and Daley in view of U.S. Patent No. 10130542 issued to Strawder.

Regarding claim 16, 
The Liang/Wootton/Daley combination discloses the table extender of claim 15.
Liang does not appear to disclose wherein the table extender comprises at least one marking for indicating the desired position of the hip joints of a patient on the table extender.  
However, Strawder discloses wherein the table extender comprises at least one marking for indicating the desired position of the hip joints of a patient on the table extender. (Strawder: FIG. 8 (70, 71) see col. 8 lines 41-46, the examiner notes that the combination of Liang and Strawder read on the limitation “indicating the desired position of the hip joints of a patient on the table extender” since one is just taking the inclinometer on Strawder and incorporating it in Liang)
It would have been obvious for one having ordinary skill in the art to modify the device of Liang to have markings as taught by Strawder since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by attaching the inclinometer to the table extender with no change in their respective functions, and the combination would have yielded nothing more than indicate the position of the hip joints of a patient on the table extender in which one of ordinary skill in the art would have recognized as a predictable result.

s 31, 34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang, Wootton and Daley in view of U.S. Publication No. 20090044339 issued to Morin further in view of U.S. Publication No. 20110143898 issued to Trees.

Regarding claim 31,
The Liang/Wootton/Daley combination discloses the table extender of claim 15, wherein the table extender has a fixed disposition relative to the surgical table, (Liang: FIG. 1 it is understood that the table extender has a fixed disposition relative to the surgical table based on its position)
Liang does not appear to disclose and further wherein the table extender comprises an inclinometer for indicating the angular disposition of the table extender and the surgical table relative to a floor.
However, Morin discloses further comprising an inclinometer for indicating the angular disposition of the table extender relative to a floor. (Morin: [0055] “A sensor 204 (FIGS. 10 and 16) may be attached to extension 66 by way of a pair of pins 206 that are received in corresponding pin apertures 208 (FIG. 15) defined in extensions 66. Sensor 204 detects its angular orientation with respect to horizontal.” Wherein the horizontal may be interpreted as the floor and the sensor functions as an inclinometer.)
It would have been obvious for one having ordinary skill in the art to modify the device of Liang to have markings as taught by Morin since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by attaching the inclinometer to the table extender with no change in their respective functions, and the combination would have yielded nothing more than indicate the position of the 
Lastly the idea that the inclinometer is used to measure both the table extender and the surgical table with respect to the floor is merely intended use of the device. Thus Morin alone discloses the inclinometer but the function of the inclinometer is to inherently measure tilt angle. MPEP Section 2114 II clearly outlines that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”
Neither reference appears to disclose for indicating the angular disposition of the surgical table relative to a floor. 
However, Trees discloses for indicating the angular disposition of the surgical table relative to a floor. (Trees: FIG. 10 (116, 9) wherein the inclinometer is positioned on the table extender (53) and indicates the angular position of the entire table relative to a floor see [0085] “In the embodiment of the patient support apparatus 29 shown in FIG. 10, an angle indicator 9 is located at the bearing pivot 116 and provides a visual indication of the tilt angle of the support deck 50 with respect to the base frame 61.”)
It would have been obvious for one having ordinary skill in the art to modify the Liang/Morin combination to provide an inclinometer that measures the tilt angle of the table extender since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by attaching the inclinometer to the table extender with no change in their respective functions, and the combination would 
	
Regarding claim 34,
	The Liang/Wootton/Daley/Morin/Trees combination discloses the table extender of claim 31 wherein the at least one inclinometer is mounted on the at least one of the mounts. (Morin: [0055] “A sensor 204 (FIGS. 10 and 16) may be attached to extension 66 by way of a pair of pins 206 that are received in corresponding pin apertures 208 (FIG. 15) defined in extensions 66. Sensor 204 detects its angular orientation with respect to horizontal.” Wherein the extensions may be interpreted as a mount)

Regarding claim 39,
	The Liang/Wootton/Daley/Morin/Trees combination discloses the table extender of claim 34 wherein the at least one inclinometer is attached to the proximal portion of the table extender. (Liang: FIG. 3 wherein when the inclinometer of Morin is implemented it would otherwise be attached to the proximal portion of the table extender since the sensor of Morin is mounted on a pin designed to go into a hole.)

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang, Wootton and Daley in view of U.S. Publication No. 20140359941 issued to Sharps.

Regarding claim 21, 
The Liang/Wootton/Daley combination discloses the table extender of claim 19.
wherein the leg support is extendable and retractable relative to the table extender.
However, Sharps discloses wherein the leg support is extendable and retractable relative to the table (Sharps: [0089] “The interface 302 is optionally configured with a track and/or rail (slider) system 304 coextensive with the outer edge of the interface 302. The track and/or rail system 304 allows longitudinal extension of the patient support assembly outward beyond the base of the table. FIGS. 3C and 3D, respectively, show another embodiment of the patient support assembly with patient support 306 engaged with the track and/or rail system 304.” See also FIGS 3A-3D)
The examiner notes that the combination of references would read on the limitation “table extender” since one could make 341 retractable and extendable in order to avoid the part getting lost…   
It would have been obvious for one having ordinary skill in the art to modify the device of Liang to have a leg support that is extendable and retractable relative to a table as taught by Sharps since doing so would Thus, it would have been recognized by one having ordinary skill in the art that by applying the known technique taught by Sharps to the device of Liang would have yielded the predictable results and resulted in an improved system, namely, a system of allowing for part 341 to be retractable and extendable in order to avoid the detachable part from being misplaced or lost.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang, Wootton and Daley in view of U.S. Patent No. 4865303 issued to Hall.

claim 22,
The Liang/Wootton/Daley combination discloses the table extender of claim 19.
Liang does not appear to disclose wherein the leg support is pivotally mounted to the distal portion of the table extender.  
However, Hall discloses wherein the leg support (Hall: FIG. 12 (34)) is pivotally mounted to the distal portion of the table extender. (Hall: FIG. 12 (32))  
It would have been obvious for one having ordinary skill in the art to modify the device of Liang to have the leg support pivotally mounted to the distal portion of the table extender as taught by Hall since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by substituting the connection configuration of Hall for that of Liang (i.e. adding an extra pivot joint at the end (35) of Liang) with no change in their respective functions, and the combination would have yielded nothing more than allow the leg support to be pivotally mounted to the distal portion of the table extender to allow the surgeon to adjust the support according to his/her needs in which one of ordinary skill in the art would have recognized as a predictable result.

Claims 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang, Wootton, and Daley in view of WIPO Publication No. 2007080454 issued to Alexander.

Regarding claim 45,
The Liang/Wootton/Daley combination discloses the table extender of claim 15.
Liang does not appear to disclose wherein the table extender comprises at least one or more openings.
wherein the table extender comprises at least one or more openings. (Alexander: FIG. 10A (240a, 240b) and other openings (unlabeled) positioned on the top 4 in the front, 3 in the back, in another interpretation there are two openings on the side i.e. the curved shaped openings on the sides)
	It would have been obvious for one having ordinary skill in the art to modify the device of Liang to have a table extender with at least one or more openings as taught by Alexander since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than act as handles when adjusting the table extender pivotally or act as a mechanism to attach posts as shown in FIG. 5 in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 46,
	The Liang/Wootton/Daley/Alexander combination discloses the table extender of claim 45 wherein the at least one or more openings comprise side openings for enabling easy grasping of the table extender and/or for receiving straps of a stabilizing pad. (Alexander: FIG. 10A (240a, 240b) the holes which are located on the side of the table extender inherently act as openings for easy grasping of the table extender, in addition this is intended use see MPEP 2114 II with regards to intended use limitations)

Regarding claim 47,
	The Liang/Wootton/Daley/Alexander combination discloses the table extender of claim 45 wherein the at least one more openings comprise a distal opening for enabling other equipment, to be mounted to the table extender. (Alexander: FIG. 2A (240a, 240b) see also page 7 lines 28-34 as discussed in claim 45 there are multiple openings, in this instance 240a, 240b may be interpreted as a distal opening while the other unlabeled openings i.e. the three openings in the back and the two curved openings on the side may be interpreted as openings. In addition see MPEP 2114 section II with regards to intended use.)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673         

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                              
11/8/2021